Citation Nr: 0303090	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  01-06 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran is entitled to an extension of her 
delimiting date for education assistance benefits under 
Chapter 30, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from October 1976 to April 
1988.  Her claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran served on active duty from October 1976 to 
April 1988.  Her basic delimiting period for receiving 
Chapter 30 educational benefits expired on January 1, 2000.

3.  The veteran did not serve a later period of active duty 
nor was she prevented from pursuing or completing her program 
of education due to a disability. 


CONCLUSION OF LAW

The criteria for extension of the applicable delimiting date 
for receiving education assistance benefits under Chapter 30, 
Title 38, United States Code, have not been met.  38 U.S.C.A. 
§§ 3031, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 21.7051 
(2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159. 

The veteran's sole argument for an extension of her 
delimiting date is that she was provided misinformation by 
government personnel concerning her eligibility for education 
assistance benefits.  At no time has she argued that she 
requested an extension of the applicable delimiting period or 
that she was prevented from initiating or completing the 
chosen program of education within the otherwise applicable 
eligibility period because of a physical or mental 
disability.  As such, the factual evidence is not dispositive 
in this case.  

Instead, this case involves statutory interpretation.  
Enactment of the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001), Cf. Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  Accordingly, the 
duty-to-assist requirement of the VCAA is inapplicable to 
this case.

The Board further observes that the discussions in the June 
2001 RO determination and the August 2001 statement of the 
case have informed the veteran of the information and 
evidence necessary to substantiate her claim.  Since the 
denial of the veteran's claim is based solely on statutory 
interpretation and not the facts, notification concerning the 
responsibility of each party for obtaining any additional 
evidence is not legally required.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002). 

II.  Discussion

The veteran served on active duty from October 1976 to April 
1988.  In a June 2001 determination, the RO notified the 
veteran that her delimiting period for receiving Chapter 30 
educational benefits expired on January 1, 2000.  The veteran 
disagreed with that determination, and this appeal ensued. 

At the time of her separation from active duty in April 1988, 
the veteran established entitlement to education assistance 
benefits under Chapter 34.  Benefits under Chapter 34 were 
terminated for all eligible veterans effective December 31, 
1989.  38 U.S.C.A. § 3462(e).  As of May 24, 1996, the 
federal regulations dealing with the administration of the 
Chapter 34 program (38 C.F.R. §§ 21.1020-21.1025 and §§ 
21.1040-21.1045) were rescinded because they no longer had 
any legal effect inasmuch as no Chapter 34 benefits could be 
authorized for training after December 31, 1989.  See 61 Fed. 
Reg. 26107-08 (May 24, 1996).  

A veteran may be eligible for Chapter 30 benefits, however, 
if Chapter 34 eligibility was remaining as of December 31, 
1989, and if other certain conditions were satisfied.  See 38 
U.S.C.A. § 3011(a)(1)(B).  In this case, the RO properly 
found that the veteran was entitled to Chapter 30 benefits, 
as she was eligible for Chapter 34 benefits as of December 
31, 1989, and satisfied other requirements under the statute.  
Unfortunately, the veteran's basic 10-year delimiting period 
for receiving Chapter 30 education assistance benefits 
extended from January 1, 1990 to January 1, 2000.  38 
U.S.C.A. § 3031(a)(2).  Therefore, the RO properly determined 
that the time for receiving Chapter 30 benefits had expired.

The veteran seeks an extension of the delimiting date for her 
education benefits beyond January 1, 2000.  An extended 
period of eligibility may be granted when it is determined 
that the veteran was prevented from initiating or completing 
the chosen program of education within the otherwise 
applicable eligibility period because of a physical or mental 
disability that did not result from the veteran's willful 
misconduct.  It must be clearly established by medical 
evidence that such a program of education was medically 
infeasible.  38 C.F.R. § 21.7051(a) (2).

In her VA Form 9, dated August 2001, the veteran contends 
that she was provided incorrect information by Department of 
Defense and VA personnel who processed her claim.  She argues 
that she was never notified of her eligibility for Chapter 30 
benefits.  The veteran maintains that VA had a duty to send 
her a form entitled "Information to Individuals Applying for 
Educational Assistance Under Chapter 34" (VA Form 22-0560), 
which explained the rights of Chapter 34 recipients 
concerning Chapter 30 benefits.  She stated that, had she 
received proper notification of her rights under Chapter 34, 
she would have pursued her education during the 10-year 
period rather than postponing it.  

At her September 2002 hearing, the veteran testified that she 
had earned a Master's degree but needed additional benefits 
to pursue a Ph.D degree.  Her central argument for an 
extension of the 10-year delimiting date was that she was 
told by a government employee when she left service that she 
would be entitled to education benefits beyond the 10-year 
delimiting date.  

Unfortunately, the veteran's argument lacks legal merit.  
Notwithstanding VA's obligation to correctly inform the 
veteran about basic eligibility or ineligibility for Chapter 
30 benefits, the remedy for breach of such obligation could 
not involve payment of benefits where statutory requirements 
for such benefits are not met.  See Harvey v. Brown, 6 Vet. 
App. 416, 424 (1994) (holding that a veteran was not entitled 
to education benefits based on his assertion that misleading 
or erroneous information was provided regarding education 
benefits).  

It is indeed regrettable if the veteran received inaccurate 
advice regarding the delimiting date for eligibility for 
educational assistance benefits.  Inaccurate advice does not, 
however, create any legal right to benefits where such 
benefits are otherwise precluded.  See Shields v. Brown, 8 
Vet. App. 346, 351 (1995); see also McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994) ("[e]rroneous advice given by a government 
employee cannot be used to estop the government from denying 
benefits.")  Generally, in VA matters as with other areas of 
the law, the United States Supreme Court has held that 
persons dealing with the government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations, regardless of actual knowledge of what is in the 
regulations or of the hardship resulting from innocent 
ignorance.  See Jaquay v. West, 11 Vet. App. 67, 73-4 (1998).

The evidence does not indicate that the veteran was prevented 
from initiating or completing an educational program due to 
physical or mental disability.  The veteran herself has 
stated that she was not prevented from initiating an 
educational program due to disability.  Accordingly, she does 
not meet the criteria for the extension of the 10-year period 
of eligibility.  Since the law rather than the evidence is 
dispositive in this case and the claim for a delimiting date 
for VA educational assistance later than January 1, 2000 is 
without legal merit, the appeal must be denied.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

